DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 40 is directed towards an apparatus (i.e., system for additive manufacture of three-dimensional object). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Objections
Claim 40 is objected to because of the following informalities: the recitation “system is further configured to apply a hardened meniscus coating at at least” in line 16 of the claim should read “system is further configured to apply a hardened meniscus coating at . Appropriate correction is required.
Claim 49 is objected to because of the following informalities: the recitation “form a liquid meniscus of precursor material at at least one feature of the object” in line 7 of the claim should read “form a liquid meniscus of precursor material at . Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10: there is insufficient antecedent basis for the recitation "the dynamic photomask" in line 2 and line 3. Claim 10 depends from claim 1, which does not include a dynamic photomask; therefore, it is not clear what structure is being referred to in the claim. Claim 2 first introduces "a dynamic photomask" in line 2, but claim 10 does not depend from claim 2. For the purposes of art rejections, "the dynamic photomask" recited in claim 10 is being interpreted to be equivalent to the dynamic photomask introduced in claim 2.
Regarding claim 11: there is insufficient antecedent basis for the recitation "the dynamic photomask" in line 2 rendering the claim indefinite for the same reasoning and interpretation discussed in the rejection of claim 10 above. 
Regarding claim 14: there is insufficient antecedent basis for the recitation "the dynamic photomask" in line 2 and line 3 rendering the claim indefinite for the same reasoning and interpretation discussed in the rejection of claim 10 above. 
Regarding claim 15: there is insufficient antecedent basis for the recitation "the dynamic photomask" in line 3 rendering the claim indefinite for the same reasoning and interpretation discussed in the rejection of claim 10 above.
Regarding claim 18: there is insufficient antecedent basis for the recitation "the photohardened precursor material" in line 4 rendering the claim indefinite. It is not clear if “the photohardened precursor material” is referring to a grayscale photohardened precursor material introduced in line 3 of claim 1 which forms a portion of the object or an additional and/or different photohardened precursor material. For the purposes of art rejections, "the photohardened precursor material" recited in claim 18 is being interpreted to be equivalent to the grayscale photohardened precursor material/the portion of the object introduced in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 10-11, 14-15, 18-22, 25-26, 28, 33, 35, 40, 49, 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over DESIMONE et al. (US 2016/0059487) in view of ROGERS et al. ("Realization of Refractive Microoptics Through Grayscale Lithographic Patterning of Photosensitive Hybrid Glass," 2004, OPTICS EXPRESS, Vol. 12, No. 7, pp. 1294-1303; herein referred to as ROGERS).
As to claim 1: DESIMONE discloses the claimed method for additive manufacture of a three-dimensional object based on a computational model ([0007], [0015], [0148], [0163], [0171], [0172]), the method comprising steps of: photohardening a precursor material to form a portion of the object ([0115]); and applying a hardened meniscus coating at a feature of the object ([0127], [0129], [0148], [0154]); wherein the three-dimensional object is formed via at least the combination of the steps of photohardening and applying the meniscus coating ([0015], [0033], [0050], [0115], [0129], [0148], [0172]). 
As discussed above, DESIMONE discloses the step of photohardening a precursor material to form a portion of the object ([0015], [0115]). Additionally, DESIMONE discloses in some embodiments the irradiating step is carried out with a two-dimensional radiation pattern projected into the build region, wherein the pattern varies over time with the concurrently advancing step continues for a time sufficient to form the three-dimensional object ([0019], [0156]); though, DESIMONE fails to explicitly disclose the photohardening step being grayscale photohardening as claimed. 
However, ROGERS teaches the fabrication of aspheric lenses using grayscale lithography (Abstract). ROGERS further teaches the photosensitive material used in creating the lenses being a custom engineered hybrid glass material (Background, 2.1 Materials and Process, first paragraph); the hybrid glass is spin coated to a desired thickness and then exposed through a photomask using proximity exposure such that the material is polymerized by the UV exposure, wherein a gradually varying exposure dose is translated into material height so generating the desired lens shapes is simply a matter of exposing the material with a specifically designed gray scale irradiance pattern (i.e., grayscale photohardening) (Background, 2.1 Materials and Process, second paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the photomask for grayscale lithography in the production of aspheric lenses taught by ROGERS into DESIMONE. ROGERS recognizes doing so to be advantageous as grayscale lithography enables the straightforward patterning of aspheric lenses and arbitrary surfaces within the material depth (Abstract). 
As to claim 2: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of grayscale photohardening comprises modifying light via a dynamic photomask and exposing the precursor material to the modified light (see the rejection of claim 1; see ROGERS - Background, 2.1 Materials and Process, second paragraph & 3. Photomask Design, first paragraph). 
As to claim 6: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the portion of the object formed during grayscale photohardening is a layer of the object (see the rejection of claim 1 above; see DESIMONE – [0003]; see ROGERS - Background, 2.1 Materials and Process, second paragraph & 3. Photomask Design, fifth paragraph). 
As to claim 7: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of grayscale photohardening is performed a plurality of times, each step of grayscale photohardening forming a different portion of the object (see the rejection of claim 1 above; see DESIMONE – [0003]; see ROGERS - Background, 2.1 Materials and Process, second paragraph & 3. Photomask Design, fifth paragraph).
As to claim 10: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of grayscale photohardening comprises directing a source light onto the dynamic photomask, modifying the source light into a modified light via an image of the dynamic photomask, and directing the modified light to the precursor material (see the rejection of claim 1 above; see DESIMONE – [0156]; see ROGERS - Background, 2.1 Materials and Process, second paragraph & 3. Photomask Design, fifth paragraph). 
As to claim 11: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of grayscale photohardening comprises changing the dynamic photomask from having a first image to having a second image, each of the first image and the second image independently being a grayscale image (see the rejection of claim 1; see DESIMONE – [0156]; see ROGERS – 3. Photomask Design, first paragraph); wherein the first image corresponds to a first virtual slice of the model and the second image corresponds to a second virtual slice of the model (see DESIMONE – [0156], [0157], [0166]). 
As to claim 14: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of grayscale photohardening comprises forming a first portion of the object via light modified by the first image of the dynamic photomask and forming a second portion of the object via light modified by the second image of the dynamic photomask (see the rejection of claim 11). 
As to claim 15: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the portion of the object has a variable thickness, the variable thickness corresponding to an image of the dynamic photomask (see the rejection of claim 1; see ROGERS – Background, 2.1 Materials and Process, second paragraph). 
As to claim 18: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of grayscale photohardening is characterized by a fabrication speed selected from the range of 1 to 100 mm3/h; the precursor material is characterized by a viscosity selected from the range of 1 to 100,000 cp at 20 °C; the photohardened precursor material has a refractive index selected from the range of 1.0 to 2.0; the method has a reproducibility characterized by a standard deviation of a surface profile of the lens of less than 3 pm over a 2 mm range of the diameter; and/or the object has a feature characterized by at least one physical size dimension selected from the range of 100 pm to 100 cm (see ROGERS – 4. Fabrication Results, 4.1 Material Thickness and Lens Sag).
As to claim 19: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of applying the hardened meniscus coating comprises forming a liquid meniscus of precursor material at a feature of the object (see the rejection of claim 1; see DESIMONE – [0127], [0129], [0148], [0154]). 
As to claim 20: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein forming the liquid meniscus comprises at least partially removing the object from a reservoir of the precursor material or applying a precursor material to the object (see the rejection of claim 1; see DESIMONE – [0127], [0129], [0148], [0154]). 
As to claim 21: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of applying a hardened meniscus coating comprises photohardening, thermally hardening, or both photohardening and thermally hardening the liquid meniscus of the precursor material to form the hardened meniscus coating at the feature of the object (see the rejection of claim 1; see DESIMONE – [0127], [0129], [0148], [0154]).
As to claim 22: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of photohardening the meniscus of precursor material comprises moving the object with respect to a source of light while the meniscus of precursor material is photohardened (see the rejection of claim 1; see DESIMONE – [0127], [0129], [0148]).
As to claim 25: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the hardened meniscus coating and the portion of the object are formed of substantially the same material (see the rejection of claim 1 above; see the rejection of claim 1; see DESIMONE – [0127], [0129], [0148], [0150]).
As to claim 26: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the liquid meniscus is formed of the precursor material (see the rejection of claim 1; see DESIMONE – [0127], [0129], [0148], [0150]).
As to claim 28: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the precursor material comprises particles and wherein the object comprises the particles (see DESIMONE – [0121], [0122]).
As to claim 33: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the three-dimensional object is a lens (see the rejection of claim 1).
As to claim 34: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the lens is an aspherical lens (see the rejection of claim 1).
As to claim 35: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the lens is characterized by a maximal imaging resolution of at least 180 lp/mm, the lens is characterized by a field distortion of less than 0.15% across a field of view greater than or equal to 2 mm, the lens is characterized by a theoretical optimal lateral resolution substantially less than or equal to 2 pm, at least a portion of a surface of the object has a smoothness characterized by a root mean square selected form the range of 5 to 10 nm, and/or an absolute value of ∆Z is less than a pixel dimension of the model, ∆Z being a difference between a value of a surface profile of the object and a value of a surface profile of the model at corresponding locations of the object and the model, respectively (see ROGERS – 5. Conclusions, first paragraph).
As to claim 40: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed system for additive manufacture of a three-dimensional object based on a computational model (see the rejection of claim 1; see DESIMONE – [0127]), the system comprising: a source of a precursor material or apparatus for delivery of the precursor material (see the rejection of claim 1; see DESIMONE – [0127], [0128]); a source of light (see the rejection of claim 1; see DESIMONE – [0127], [0139]); a dynamic photomask (see ROGERS as applied in the rejection of claim 1); a controller that controls at least the dynamic photomask (DESIMONE – [0139], [0162], [0163], [0239]); and an optical assembly for directing light to the dynamic photomask and for directing light modified by the dynamic photomask to the precursor material (see DESIMONE and ROGERS as applied in the rejections above; see DESIMONE – [0139], [0156], [0164]); wherein the controller is configured to change an image of the dynamic photomask to a first image to modify the light to a first modified light (see DESIMONE and ROGERS as applied in the rejections above), such that a first portion of the object is formed via photohardening of the precursor material exposed to the first modified light (see DESIMONE and ROGERS as applied in the rejections above), and the controller is configured to change the image of the dynamic photomask to a second image to modify the light to a second modified light (see DESIMONE and ROGERS as applied in the rejections above), such that a second portion of the object is formed via photohardening of the precursor material exposed to the second modified light (see DESIMONE and ROGERS as applied in the rejections above); wherein at least one of the first image and the second image is a grayscale image (see DESIMONE and ROGERS as applied in the rejections above); wherein the system is further configured to apply a hardened meniscus coating at least one feature of the object (see DESIMONE and ROGERS as applied in the rejections above).
As to claim 49: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed computer-readable storage medium including instructions (see DESIMONE – [0239]) which, when executed, cause at least one processor to at least: form a grayscale image using a dynamic photomask (see DESIMONE and ROGERS as applied in the rejections above), the grayscale image corresponding to at least a portion of a computational model of an object (see DESIMONE and ROGERS as applied in the rejections above); photoharden a precursor material via light modified by the grayscale image of the dynamic photomask to form a first portion of the object (see DESIMONE and ROGERS as applied in the rejections above); form a liquid meniscus of precursor material at least one feature of the object (see DESIMONE and ROGERS as applied in the rejections above); and photoharden the liquid meniscus to form a hardened meniscus coating at the at least one feature of the object (see DESIMONE and ROGERS as applied in the rejections above).
As to claim 54: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed wherein the step of applying a hardened meniscus coating comprises photohardening the liquid meniscus of the precursor material to form the hardened meniscus coating at the feature of the object (see the rejection of claim 1; see DESIMONE – [0127], [0129], [0148], [0154]).
As to claim 57: DESIMONE and ROGERS remain as applied above. DESIMONE, modified by ROGERS, further reads on the claimed method for additive manufacture of a three-dimensional object based on a computational model (see DESIMONE and ROGERS as applied in the rejection of claim 1), the method comprising steps of: grayscale hardening a precursor material to form a portion of the object (see DESIMONE and ROGERS as applied in the rejections above); wherein grayscale hardening comprises thermally hardening the precursor material to form a portion of the object (see DESIMONE and ROGERS as applied in the rejections above; see DESIMONE – [0225], [0229]); and applying a hardened meniscus coating at a feature of the object (see DESIMONE and ROGERS as applied in the rejections above); wherein the three-dimensional object is formed via at least the combination of the steps of grayscale photohardening and applying the meniscus coating (see DESIMONE and ROGERS as applied in the rejections above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: BORDER et al. (US 2003/0119962) teaches aspheric lenses being made using grayscale lithography as well as ink jet or printed lithography by a reflow technique ([0004]); DREHER et al. (US 2007/0285799) teaches forming a lens using grayscale patterns ([0098], [0101]); and JOSEPH et al. (US 2013/0266326) teaches gray scale lithography used to form lenses ([0085]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743